Lawrence, Judge:
The appeals for a reappraisement enumerated in the schedule attached to and made a part of this decision involve th© proper value for dutiable purposes- of certain articles of metal
A stipulation of fact has been entered into by the parties hereto5 wherein it has been ¡agreed that the market value or price at the'time' ©f exportation of the involved merchandise, at which such or similar' *416merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is the appraised value in each case, less 3 per centum discount. It was further stipulated and agreed by the parties that there was no higher export value for merchandise such as or similar to the merchandise herein involved at the time of exportation thereof.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930 (19 U.S.C. § 1402(c)), as amended by the Customs Administrative Act of 1938, is the proper basis for value of the merchandise in issue, and that said value is the appraised value in each case, less 3 per centum discount. As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.